UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 3, 2013 Ormat Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32347 (Commission File Number) No. 88-0326081 (I.R.S. Employer Identification No.) 6225 Neil Road, Reno, Nevada (Address of Principal Executive Offices) 89511-1136 (Zip Cod (775)356-9029 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item8.01Other Events. Item 9.01Financial Statements and Exhibits. Signatures Exhibit Index Exhibit 99.1 Press Release, dated June 3, 2013: Ormat Accelerates the Handover of the Momotombo Power Plant. 2 INFORMATION TO BE INCLUDED IN THE REPORT Item 8.01Other Events. On June 3, 2013, Ormat Technologies, Inc. (the "Company") announced that Ormat Holding Corp. , the Company's wholly owned subsidiary, has sold its stake in the Momotombo Power Company, the operator of the Momotombo geothermal power plant in Nicaragua, to a private company for $7.5 million, approximately one year before the scheduled termination of the concession arrangement with the Nicaraguan owner. A copy of the Company's press release dated June 3, 2013, announcing the sale is furnished as Exhibit 99.1 to this report on Form 8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 Press Release, dated June 3, 2013: Ormat Accelerates the Handover of the Momotombo Power Plant. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORMAT TECHNOLOGIES, INC. By: /s/ Yehudit Bronicki Name: Yehudit Bronicki Title: Chief Executive Officer Date:June 3, 2013 4 EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release, dated June 3, 2013: Ormat Accelerates the Handover of the Momotombo Power Plant. 5
